UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2096



KAZEEM ISHOLA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-534-825)


Submitted:   May 7, 2007                    Decided:   May 15, 2007


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kazeem Ishola, Petitioner Pro Se. Daniel Eric Goldman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kazeem Ishola, a native and citizen of Nigeria, seeks

review of an order of the Board of Immigration Appeals (Board)

affirming the Immigration Judge’s (IJ) denial of his motion to

reconsider. We have reviewed the administrative record and find no

abuse of discretion in the Board’s affirmance of the IJ’s order.

See 8 C.F.R. § 1003.23(b)(2) (2006); Jean v. Gonzales, 435 F.3d

475, 481, 483 (4th Cir. 2006).

          Accordingly, we deny the petition for review, and deny as

moot Ishola’s motions to suspend the briefing order and for a stay

of deportation.   We grant Ishola leave to proceed on appeal in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                 - 2 -